Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 1-9 are presented for examination.


Election/Restrictions
Applicant’s election with traverse of group 1 (claims 1-9) in the reply filed on 05/18/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/23/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.


Drawings
The drawings filed on 08/23/2019 are accepted by the examiner.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



1.	Claims 1, 4-5, and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saito (US Pub No. 2017/0048238, hereinafter “Saito”).

Regarding claim 1, Saito does disclose, a biometric identification device comprising: a processor (Saito, (para. [0034]), processor unit); a fingerprint sensor configured to generate a landscape of ridge and valley readings in response to contact of a fingerprint with the fingerprint sensor (Saito, (para. [0038]), it is preferable to use a finger print sensor which can read the surface profile of a finger, i.e., the shape and distribution of valleys or mountains of the fingerprint patterns); an encrypted memory storing an encrypted value (Saito, (para. [0049], [0055]-[0056]), extracted characteristics, such as minutiae, space frequency (density), and/or vector of the fingerprint patterns, are preferably encrypted and sent to the dual mode CPU81. The dual mode CPU 80 includes a mating/authentication circuit 85, an encryption circuit 86, a decryption circuit 88, and a memory) associated with a character string (Saito, (para. [0047]), additional personal information of the specific individual, such as personal identification information and other personal information related to the user and/or purpose of the smart card may be stored in the memory 34. For example, such personal identification information includes the name, username, password, personal identification number (PIN), date of birth, place of birth, driver's license number, and the like); a communicative connection to a computing device (Saito, (para. [0050]), the dual mode interface circuit 58 via a communication bus (wire) 62. The dual mode interface circuit 58 converts the authentication signal received from authentication CPU 56 into a transmission signal suitable for wireless transmission via a signal antenna 64. That is, the dual mode interface circuit 58 is capable of both of the wired and wireless communications); and memory storing instructions that when executed by the processor cause the processor to: receive the character string (Saito, (para. [0047]); determine that the fingerprint is authorized to access the encrypted memory (Saito, (para. [0031], [0060]), sensor module 14 detects biometric information from the person's body, performs authentication for the person based on the detected biometric information, and generates an authentication signal indicating the result of the authentication, for example, positive (successfully authenticated) or negative (authentication failed)"); decrypt the encrypted value to generate a value (Saito, (para. [0054]-[0055],[0074]). dual mode CPU 80 also includes a decryption circuit 86 to decrypt the encrypted signal (detected biometric information) received from the read/write CPU"); and provide the value to the computing device (Saito, (para. [0054}-[0055], [0074]), dual mode CPU 80 compares the detected biometric information with the templates store in the memory 90, and generates an authentication signal representing the authentication result).  

Regarding claim 4, Saito does disclose, the biometric identification device of claim 1, further comprising: a display configured to display the character string; and an input device configured to change the character string displayed on the display (Saito, (para. [0060],[0067]-[0069], Figs.13-14)).  

Regarding claim 5, Saito does disclose, the biometric identification device of claim 4, wherein receive the character string comprises detect the character string displayed in the display (Saito, (para. [0060],[0067]-[0069], Figs .13-14), signature may be displayed during a predetermined time period after the successful authentication, or while the finger is in contact with the finger print sensor”-e.g. the activating/deactivating of displaying of the signature as disclosed by IVI may reasonably contemplate detecting its presence/absence on the screen to do so, especially given the user authentication requirement).  

Regarding claim 7, Saito does disclose, the biometric identification device of claim 1, wherein the fingerprint sensor is a capacitive fingerprint sensor and the ridge and valley readings are capacitance readings (Saito, (para. [0038]-[0039]), measuring capacitance, resistance, and the like).  

Regarding claim 8, Saito does disclose, the biometric identification device of claim 7, wherein the instructions are further configured to: compare the landscape of ridge and valley capacitance readings to a known characteristic of living tissue; and determine that the fingerprint was generated by living tissue (Saito, (para. [0038]-[0042),[0057]-[0059]), sensor module 112 further includes a biosensor 124 adapted to detect that the person holding the smart card is alive. For example, if the biometric sensor 116 is a finger print sensor, an unauthorized person might use a replica of the person's finger (or the body part cut from the body) to activate the smartcard or utilize information stored therein. Thus, it is also important to make sure that a body from which the biometric information is to be detected is part of alive person).  

Regarding claim 9, Saito does disclose, the biometric identification device of claim 8, wherein the known characteristic of living tissue is based on differences in humidity and/or temperature between ridges and valleys of fingerprints (Saito, (para[0038]-[0039), capacitance between the finger and the cell array can vary depending on. The condition of the finger, such as moisture. In addition, the finger print sensor may also measures a temperature profile of finger skins).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

2.	Claims 2-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US Pub No. 2017/0048238, hereinafter “Saito”) in view of Loomis et al. (US Pub No. 2016/0321657, hereinafter “Loomis”).

Regarding claim 2, Saito does disclose, the biometric identification device of claim 1.
Saito does not explicitly disclose but the analogous art Loomis discloses, wherein the encrypted value is an encrypted password and the character string is a universal resource locator (URL) or the encrypted value is an encrypted credit card number and the character string is a name of a credit card (Loomis, (para. [0025]), receiving an authentication scheme from a financial institution server that includes a URL pointing to a webpage).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Saito by including the character string is a universal resource locator (URL) taught by Loomis for the advantage of improving access to network resources.

Regarding claim 3, the combination of Saito-Loomis does disclose, the biometric identification device of claim 1, wherein the character string is the URL and receive the character string comprises receiving the URL from a web browser on the computing device via the communicative connection (Loomis, (para. ([0027], [0043]-[0045]), the computer may be of any type and may carry out specific authentication activities through plug-in software, using a web browser").  



Regarding claim 6, the combination of Saito-Loomis does disclose, the biometric identification device of claim 1, further comprising a second fingerprint sensor configured to generate a second landscape of ridge and valley readings in response to contact of a second fingerprint with the second fingerprint sensor simultaneous to the contact of the fingerprint with the fingerprint sensor (Loomis, (para[0013],[0072]-[0073]), in addition to a print of the thumb, which is detectable by e.g. a unit made of first electrode and finger print sensor, it is also possible to detect a print of a further finger (e.g. of the index finger) by a further unit made of a further finger print sensor and the at least one second electrode).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI	whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432